DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Claim 1 recites the unique features of a first sound generator between a second surface of the first display panel opposite to the first surface of the first substrate and a second surface of the second substrate opposite to the first surface of the second substrate a folding area between the first and second areas. Claim 20 recites the unique features of when a folding area of a second display panel of the foldable display device is folded, displaying a first image using pixels of a first pixel array layer of a first display panel of the foldable display device and outputting first sound by vibrating the first display panel with a first sound generator; and when the folding area of the second display panel is unfolded, displaying a second image using pixels of a second pixel array layer of the second display panel and outputting second sound by vibrating the second display panel with the first sound generator. The closest prior art does not disclose or suggest such features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653